Citation Nr: 0519415	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  04-14 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, that denied service connection for post-traumatic 
stress disorder.  A Decision Review Officer of the RO 
similarly denied the veteran's claim in February 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required on his part.


REMAND

Additional development is needed prior to further disposition 
of the claim.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2004).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

The veteran contends that he has PTSD related to alleged 
service stressors in Vietnam, warranting service connection 
for such condition.  See 38 C.F.R. § 3.304(f), setting forth 
criteria for service connection for PTSD.  According to 
service personnel records, the veteran served in Vietnam for 
approximately 12 months.  His military occupational 
specialties are listed as a Warehouseman, Cargo Handler, and 
Subsistence Storage.  Service personnel records show that he 
was awarded decorations indicating service in Vietnam, but 
not evidencing combat.  He was noted to have participated in 
an "unnamed campaign" in 1970.  His service medical records 
are negative for a psychiatric disorder.

Post-service medical records show that the veteran has a long 
history (as early as April 1980) of treatment for recurrent 
major depressive and defective disorders.  Post-service 
medical records show a VA diagnosis of PTSD as early as July 
1999.  The veteran has not had a VA compensation examination.

The veteran's claim has been denied on the basis that his 
alleged stressors have not been verified.  

In a February 2003 response to a questionnaire the RO 
provided the veteran regarding alleged stressors, the veteran 
stated that while in Vietnam he witnessed the accidental 
killing of another serviceman when an M-16 discharged while a 
fellow soldier was cleaning the weapon.  He additionally 
reported that a fellow serviceman committed suicide only a 
few feet away from him, causing him to awake and resulting in 
much distress.  Finally, the veteran stated that in 1969 his 
company was attacked by heavy rocket and mortar fire 
approximately 15 to 20 times, during which two soldiers were 
killed.  The veteran was unable to recall the names of any of 
the servicemen whose lives were lost in these incidents.  He 
similarly was unable to recall the exact dates on which the 
stressors took place or his unit specifics.  Service 
personnel records, however, indicate that the veteran was in 
"Co A USAD USARV APO 96312."

The Board notes that a mortar/rocket attack may in some cases 
be a satisfactory stressor for PTSD.  See Pentecost, supra.

As the veteran did not engage in combat, the alleged 
stressors must be verified by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Cohen, supra.  Because the veteran has provided detailed 
evidence sufficient to verify stressors through the U.S. 
Armed Services Center for Unit Records Research (CURR), and 
no attempt to verify has yet been made, the RO should attempt 
to verify the listed stressors through CURR.  

In view of the foregoing, the case is remanded for the 
following action:

1.  Forward the veteran's statements of 
alleged PTSD stressors, as well as 
copies of his service personnel records 
and any other relevant evidence, to the 
U.S. Armed Services Center for Unit 
Records Research (CURR), and request 
that CURR attempt to verify the alleged 
stressors.  If more detailed 
information is needed for such 
research, the veteran should be given 
the opportunity to provide it.  Request 
that CURR provide unit histories of the 
veteran's unit during the time he was 
in Vietnam.

2.  If a stressor is verified, or 
evidence that the veteran engaged in 
combat with the enemy is obtained, the 
veteran should be scheduled for a VA 
examination to determine whether the 
veteran has PTSD and whether any PTSD 
is related to a confirmed stressor in 
service.  

3.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claim for 
service connection for PTSD.  If 
further action remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and allow the 
appellant an appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to this Board for 
the purpose of appellate disposition, 
if in order.  The Board intimates no 
opinion as to the ultimate outcome of 
this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


